Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 6/21/22 are hereby entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 36 and 50 both state the negative limitation of “only provide haptic vibrations” (emphasis added) and Applicant’s specification fails to provide written description for this limitation to the extent that it is neither explicitly stated in Applicant’s specification nor is haptic vibration recited in the alternative to other types of feedback in the Applicant’s specification.  See MPEP 2173.05(i).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36-39, 43, and 45-50 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20140199672 A1 by Davidson (“Davidson”), in view of PGPUB US 20150257682 A1 by Hansen (“Hansen”), , further in view of PGPUB US 20180093121 A1 by Matsuura et al (“Matsuura”), further in view of PGPUB US 20160193500 A1 by Webster et al (“Webster”).
In regard to Claim 36, Davidson teaches a smart yoga pant system, comprising:
a yoga pose application (YPA) application operational on a [computer];
(see, e.g., Figure 2, selection 11 in regard to “computer having a processor”; see, e.g., Figure 2, selection 26 in regard to “YPA”);

a [close-fitting suit] including a first pant leg, and a second pant leg, each pant leg including at least one haptic feedback actuators (HFA), each HFA arranged on a respective portion a respective pant leg and configured to only provide haptic vibrations to the respective portion of a user’s body adjacent thereto;
(see, e.g., Figure 6, selection 70 and p50, “[a]larm 70 is associated with sensor 15 in FIG. 6, and is therefore associated with sensor 15 in FIG. 6”);
and
a communications circuit configured to communicate information between at least the 
processing unit and the YPA;
(see, e.g., paragraph 56);
wherein the YPA is configured to:
display a plurality of [exercises] on the [computer];
receive selection of [an exercise] from the user via input on the [computer];
(see, e.g., p46);
guide the user to achieve the selected [exercise] in real-time via the haptic vibrations from one ore more HFAs with audio instructions from the [computer]
	(see, e.g., p51, “[c]omputer 11 is responsive to this real-time comparison event, and for each trainee reference point activates its corresponding alarm 70 if the trainee reference movement path thereof does not sufficiently correspond to, or otherwise fall within an acceptable or predetermined range relating to, the trainer reference movement path of the corresponding trainer model 20.”)


	Furthermore, while Davidson teaches employing a computer it may not teach that computer being embodied as a smartphone, however, Hansen teaches this feature.  See, e.g., Figure 6D, selection 802.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have embodied the computer as otherwise taught by Davidson as a smartphone as taught by Hansen, in order to make it easier to carry and interact with.

	Furthermore, while Davidson teaches a “close-fitting garment” that includes a left and right pant legs to the extent that the otherwise cited prior art may fail to teach “yoga pants”, however, Matsuura teaches this feature.  See, e.g., paragraph 29
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the prior art contains a device/method/etc. which differed from the claimed device by the substitution of some components/steps/elements with other components; the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another; and the results of the substitution would have been predictable.
Specifically, it would have been obvious to have embodied the garment otherwise taught by Davidson as the yoga pants taught by Matsuura, in order to provide feedback to a user performing an activity that primarily employed the legs only.
Furthermore, while Davidson teaches the device being employed for a variety of exercises it may not teach it being used for yoga poses, however, in an analogous reference Webster teaches such functionality (see, e.g., paragraphs 37, 39-40, and 98);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the device as taught by Davidson to teach yoga postures as taught by Webster, in order to improve the user’s ability to do yoga.

In regard to Claim 37, Davidson teaches this feature.  See, e.g., F4, 15.
In regard to Claim 38, Matsuura teaches this feature.  See, e.g., paragraph 52.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the battery pack taught by Matsuura to the garment otherwise taught by Davidson, in order to provide onboard power to the components.

In regard to Claim 39, Davidson teaches this feature.  See, e.g., paragraph 62, “increased, decreased, or maintained at the same level.”
In regard to Claim 43, Davidson teaches this feature.  See, e.g., paragraph 51.
In regard to Claim 45, Davidson teaches this feature.  See, e.g., paragraphs 16, 41, 45, and paragraph 62, “the trainer can feel the erroneous movements made by the trainee and, in response, exaggerate corrective movements so that the trainee will get a stronger sense through the trainee's corrective movement garment of how the trainee's movements need to be corrected.”
In regard to Claim 46, Davidson teaches this feature.  See, e.g., Figure 3, selections 15.
In regard to Claims 47-48, Davidson teaches this feature.  See, e.g., p37.
In regard to Claims 49, Davidson teaches this feature.  See, e.g., p51.

In regard to Claim 50, see rejections of Claims 36, 37, and 49.



Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson, in view of Hansen, further in view of Matsuura, further in view of Webster, further in view of PGPUB US 20150147733 A1 by Younger (“Younger”).
In regard to Claims 40-42, Davidson teaches employing models that characterize body movements through space using sensor data but it may not otherwise teach the claimed limitations.  Younger, however, teaches employing the distance between combinations of sensors as a way to characterize movement (see, e.g., paragraph 23).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the functionality of Younger to the method otherwise taught by Davidson, in terms of employing the distance between combinations sensors as part of evaluating the trainee’s and trainer’s movement paths, in order to provide better training.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson, in view of Hansen, further in view of Matsuura, further in view of Webster, further in view of PGPUB US 20120268592 A1 by Aragones et al (“Aragones”).
In regard to Claim 44, Aragones teaches this feature.  See, e.g., paragraph 54.
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added time stamping of the sensor data as taught by Aragones to the garment otherwise taught by Davidson, in order to better compare the captured sensor data.

Response to Arguments
	Applicant argues on page 8 of its Remarks in regard to the rejections made under 35 USC 103:

    PNG
    media_image1.png
    180
    638
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive because Davidson teaches providing such real-time haptic feedback.  See, e.g., Figure 6, selection 70 and p50, “[a]larm 70 is associated with sensor 15 in FIG. 6, and is therefore associated with sensor 15 in FIG. 6”.  And see, e.g., p51, “[c]omputer 11 is responsive to this real-time comparison event, and for each trainee reference point activates its corresponding alarm 70 if the trainee reference movement path thereof does not sufficiently correspond to, or otherwise fall within an acceptable or predetermined range relating to, the trainer reference movement path of the corresponding trainer model 20.”

	Applicant further argues on page 8 of its Remarks in regard to the rejections made under 35 USC 103:

    PNG
    media_image2.png
    345
    620
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive because Davidson already teaches employing a “close-fitting garment” which is akin to yoga pants an it would have been obvious to have incorporated yoga pants with sensors (as taught by Matsuura) into the system otherwise taught by Davidson.  Also, Applicant is not claiming actuators as well as Davidson discloses them as an alternative embodiment to a suit with sensors and haptics.  Furthermore, Davidson teaches employing a suit with actuators to teach complex motions such as fly fishing and dancing, which are akin to yoga poses.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715